           Case 8:17-cv-00361-TDC Document 279 Filed 05/18/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                   SOUTHERN DIVISION


INTERNATIONAL REFUGEE ASSISTANCE
PROJECT, et al.,

                        Plaintiffs,
                                                             Civil Action No.: 17-cv-361
v.
                                                                    Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.

                        Defendants.

NOTICE OF VOLUNTARY DISMISSAL OF CERTAIN PLAINTIFFS IN NO. 17-CV-361
                 PURSUANT TO F.R.C.P. 41(A)(1)(A)(i)

         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs Fakhri

Ziaolhagh, John Doe 1, and John Doe 3 in Case No. 17-cv-361 hereby voluntarily dismiss their

claims, without prejudice. Rule 41(a)(1)(A) provides that any plaintiff may voluntarily dismiss

his or her claims by notice without prejudice “before the opposing party serves either an answer

or a motion for summary judgment.” This procedure is appropriate for dismissal of less than all

Plaintiffs. Miller v. Stewart, 43 F.R.D. 409, 413 (E.D. Ill. 1967). This Notice does not apply to

any other Plaintiff in No. 17-cv-361 or the related cases.

                                                   Respectfully submitted,

                                                   /s/ Omar C. Jadwat
     Esther Sung*                                  Omar C. Jadwat*
     National Immigration Law Center               Lee Gelernt*
     3450 Wilshire Boulevard, # 108-62             Hina Shamsi*
     Los Angeles, CA 90010                         Hugh Handeyside*
     Tel: (213) 639-3900                           David Hausman*
     Fax: (213) 639-3911                           American Civil Liberties Union
     sung@nilc.org                                 Foundation
                                                   125 Broad Street, 18th Floor
                                                   New York, NY 10004
      Case 8:17-cv-00361-TDC Document 279 Filed 05/18/19 Page 2 of 3



Justin B. Cox (Bar No. 17550)              Tel: (212) 549-2600
International Refugee Assistance Project   Fax: (212) 549-2654
PO Box 170208                              ojadwat@aclu.org
Atlanta, GA 30317                          lgelernt@aclu.org
Tel: (678) 404-9119                        hshamsi@aclu.org
Fax: (212) 533-4598                        hhandeyside@aclu.org
jcox@refugeerights.org                     dhausman@aclu.org

Mariko Hirose*                             Cecillia D. Wang*
Linda Evarts*                              Cody H. Wofsy*
Kathryn Claire Meyer*                      Spencer E. Amdur*
International Refugee Assistance Project   American Civil Liberties Union
One Battery Park Plaza, 4th Floor          Foundation
New York, NY 10004                         39 Drumm Street
Tel: (646) 459-3044                        San Francisco, CA 94111
Fax: (212) 533-4598                        Tel: (415) 343-0770
mhirose@refugeerights.org                  Fax: (415) 395-0950
levarts@refugeerights.org                  cwang@aclu.org
kmeyer@refugeerights.org                   cwofsy@aclu.org
                                           samdur@aclu.org

                                           David Cole*
                                           Daniel Mach*
                                           Heather L. Weaver*
                                           American Civil Liberties Union
                                           Foundation
                                           915 15th Street NW
                                           Washington, DC 20005
                                           Tel: (202) 675-2330
                                           Fax: (202) 457-0805
                                           dcole@aclu.org
                                           dmach@aclu.org
                                           hweaver@aclu.org

                                           David Rocah (Bar No. 27315)
                                           Deborah A. Jeon (Bar No. 06905)
                                           Sonia Kumar (Bar No. 07196)
                                           Nicholas Taichi Steiner (Bar No.
                                           19670)
                                           American Civil Liberties Union
                                           Foundation of Maryland
                                           3600 Clipper Mill Road, Suite 350
                                           Baltimore, MD 21211
                                           Tel: (410) 889-8555
                                           Fax: (410) 366-7838
                                           jeon@aclu-md.org
Case 8:17-cv-00361-TDC Document 279 Filed 05/18/19 Page 3 of 3



                                rocah@aclu-md.org
                                kumar@aclu-md.org
                                steiner@aclu-md.org

                               * Admitted pro hac vice

                               Counsel for Plaintiffs
